This cause is pending before the court as an appeal from the Court of Common Pleas of Ashland County, Supreme Court case No. 96-2029, and as an appeal from the Court of Appeals for Ashland County, Supreme Court case No. 96-2509.
IT IS ORDERED by the court, sua sponte, that case Nos. 96-2029 and 96-2509 be, and hereby are, consolidated.
IT IS FURTHER ORDERED by the court that the parties shall combine the briefing of case Nos. 96-2029 and 96-2509 and file one brief for each brief permitted under S.Ct.Prac.R. XIX(5). The parties shall file an original of each brief in case No. 96-2029 and in case No. 96-2509 and a total of eighteen copies. The parties shall otherwise comply with the provisions of S.CtPrac.R. XIX and any other applicable Rules of Practice.